Case: 10-60059     Document: 00511258904          Page: 1    Date Filed: 10/08/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           October 8, 2010
                                     No. 10-60059
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

SHABBIR AHMED PUNAWALA,

                                                   Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A099 616 502


Before DAVIS, SMITH and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Shabbir Ahmed Punawala, a native and citizen of India, petitions this
court for review of an order of the Board of Immigration Appeals (BIA). In his
brief, Punawala appears to challenge both the BIA’s dismissal of his appeal of
the immigration judge’s (IJ) denial of withholding of removal and the BIA’s
denial of his motion to reconsider. The Respondent has moved for summary
affirmance.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 10-60059    Document: 00511258904 Page: 2        Date Filed: 10/08/2010
                                 No. 10-60059

      As the Respondent correctly argues, because Punawala did not file a
separate petition for review from the BIA’s dismissal of his appeal from the IJ’s
denial of withholding of removal, we lack jurisdiction to review the BIA’s
decision dismissing his appeal. See Guevara v. Gonzales, 450 F.3d 173, 176 (5th
Cir. 2006).
      We do, however, have authority to review the BIA’s discretionary action
in ruling on Punawala’s motion for reconsideration. See Zhao v. Gonzales, 404
F.3d 295, 302-03 (5th Cir. 2005). We review the denial of a motion to reconsider
under a “highly deferential abuse of discretion standard.” Id. at 303. The BIA’s
decision on Punawala’s reconsideration motion easily meets this standard.
      Punawala’s motion failed to specify any errors of fact or law in the BIA’s
decision dismissing his appeal from the IJ’s denial of withholding of removal.
See 8 U.S.C. § 1229a(c)(6)(C). Punawala merely recycled the legal arguments he
raised in his earlier appeal. The BIA’s denial of the motion for reconsideration
was not arbitrary or even unreasonable. See Zhao, 404 F.3d at 304.
      Although Punawala now avers that he established “a past pattern of
persecution” so as to give rise to a presumption of future persecution and that
the IJ and BIA erred in not shifting the burden of rebutting that presumption
to the Respondent, he did not raise this precise argument in his motion for
reconsideration. Because Punawala has not exhausted this issue by raising it
before the BIA, this court’s consideration of the issue is jurisdictionally barred.
See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
      For the foregoing reasons, we DISMISS Punawala’s petition in part and
DENY it in part. We GRANT the Respondent’s motion for summary affirmance.




                                        2